     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 1 of 42


 1   SPENCER HOSIE (CA Bar No. 101777)                 KEKER, VAN NEST & PETERS LLP
     shosie@hosielaw.com                               ROBERT A. VAN NEST - #84065
 2   DIANE S. RICE (CA Bar No. 118303)                 rvannest@keker.com
     drice@hosielaw.com                                MATTHEW M. WERDEGAR - #200470
 3   BRANDON C. MARTIN (CA Bar No. 269624)             mwerdegar@keker.com
     bmartin@hosielaw.com                              EUGENE M. PAIGE - #202849
 4   DARRELL R. ATKINSON (CA Bar No. 280564)           epaige@keker.com
     datkinson@hosielaw.com                            MATTHIAS A. KAMBER - #232147
 5   HOSIE RICE LLP                                    mkamber@keker.com
     600 Montgomery Street, 34th Floor                 RYAN K. WONG - #267189
 6   San Francisco, California 94111                   rwong@keker.com
     Telephone: (415) 247-6000                         LEAH PRANSKY - #302246
 7   Facsimile (415) 247-6001                          lpransky@keker.com
                                                       SHAYNE HENRY - #300188
 8   Attorneys for Plaintiff                           shenry@keker.com
     SPACE DATA CORPORATION                            ANDREW S. BRUNS - #315040
 9                                                     abruns@keker.com
                                                       633 Battery Street
10                                                     San Francisco, CA 94111-1809
                                                       Telephone: 415.391.5400
11                                                     Facsimile: 415.397.7188
                                                       633 Battery Street
12                                                     San Francisco, CA 94111-1809
                                                       Telephone: (415) 391-5400
13                                                     Facsimile: (415) 397-7188

14                                                     Attorneys for Defendants
                                                       ALPHABET INC., and GOOGLE LLC, and
15                                                     LOON LLC

16
                                  UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
18

19

20   SPACE DATA CORPORATION,                          Case No. 5:16-cv-03260-BLF (NC)

21                  Plaintiff,                        JOINT PRETRIAL STATEMENT AND
                                                      [PROPOSED] ORDER
22          v.
                                                      Pre-Trial Conf.: July 19, 2019
23   ALPHABET INC., GOOGLE LLC, and                   Time: 1:30 p.m.
     LOON LLC                                         Judge: Hon. Beth Labson Freeman
24                                                    Trial Date: August 2, 2019
                    Defendants.                       Courtroom: 3, Fifth Floor
25

26
27
                  REDACTED VERSION SOUGHT TO BE SEALED
28

30

31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER       Case No. 5:16-cv 03260-BLF (NC)

32
      Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 2 of 42


 1           Pursuant to Section II of the Court’s Standing Order Re Civil Jury Trials, Plaintiff Space

 2   Data Corporation (“Space Data”) and Defendants Alphabet Inc., Google LLC (“Google”), and

 3   Loon LLC (“Loon”), (collectively and/or individually “Defendants”) (jointly, “the Parties”)

 4   submit the following statement in advance of the Final Pretrial Conference scheduled for July 19,

 5   2019.

 6   I.      THE ACTION.

 7           A.     The Parties.

 8           Space Data Corporation is the Plaintiff. Alphabet Inc., Google LLC, and Loon LLC are

 9   the Defendants. The Parties agree that Defendants have been properly served and duly appeared.
10           B.     Substance of the Action.

11                  a. Space Data’s Position.

12           On June 13, 2016, Space Data filed the original Complaint against X, Alphabet, and

13   Google. ECF 1. Space Data asserted four causes of action: infringement of U.S. Patent No.

14   6,628,941 (“the ʼ941 patent”) and of U.S. Patent No. 7,801,522 (“the ’522 patent”), federal and

15   state trade secret misappropriation, and breach of contract (“the NDA”). Space Data alleged that

16   Defendants’ “Project Loon”—a research and development project with the mission of providing

17   wireless services using high altitude balloons placed in the stratosphere—unlawfully used Space

18   Data’s confidential information and trade secrets and infringed Space Data’s patents, and that

19   Defendants had breached the Parties’ NDA. See generally ECF 1.

20           On September 30, 2016, Space Data filed a First Amended Complaint asserting the same

21   four causes of action, although dropping its claim of infringement of the ’522 patent. ECF 28.

22   On February 16, 2017, the Court dismissed the trade secret claims and breach of contract claim

23   with leave to amend. ECF 59. On April 20, 2017, Space Data filed a Second Amended

24   Complaint with the same causes of action. ECF 91. On July 14, 2017, the Court granted in part

25   Defendants’ motion to dismiss the trade secret claims and breach of contract claim with leave to

26   amend, and granted Space Data leave to assert three additional patents. See generally ECF 142.
27   Space Data subsequently filed a Third Amended Complaint asserting seven causes of action.

28   ECF 144. On December 18, 2017, the Court denied Defendants’ motion to dismiss this

30
                                                       1
31   JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                 Case No. 5:16-cv 03260-BLF (NC)

32
      Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 3 of 42


 1   complaint. ECF 176.

 2          On August 23, 2018, by stipulation and leave, Space Data filed a Fourth Amended

 3   Complaint, adding Loon LLC—a new entity—as a Defendant. ECF 344.

 4          On February 1, 2019, the Court granted Space Data leave to file a Fifth Amended

 5   Complaint (“5AC”), adding Certificates of Correction relating to two of the asserted patents. See

 6   generally ECF 431. Thereafter, on February 13, 2019, Space Data filed the operative 5AC,

 7   asserting the following seven causes of action:

 8          (1) Count I for infringement of the ʼ941 patent;

 9          (2) Count II for trade secret misappropriation under the Defend Trade Secrets Act
10              (“DTSA”), 18 U.S.C. §§ 1836 & 1837;

11          (3) Count III for trade secret misappropriation under the California Uniform Trade Secrets

12              Act (“CUTSA”), Cal. Civ. Code § 3426, et seq.;

13          (4) Count IV for breach of written contract;

14          (5) Count V for infringement of U.S. Patent No. 9,632,503 (“the ʼ503 patent”);

15          (6) Count VI for infringement of U.S. Patent No. 9,643,706 (“the ʼ706 patent”); and,

16          (7) Count VII for infringement of U.S. Patent No. 9,678,193 (“the ʼ193 patent”).

17   See generally 5AC, ECF 434.

18          On February 27, 2019, Defendants answered Space Data’s 5AC and asserted

19   counterclaims for declaratory judgment of invalidity, non-infringement, and unenforceability of

20   the ʼ193 patent. See generally Answer to 5AC, ECF 465. On March 13, 2019 Space Data

21   answered Defendants’ counterclaims. See generally Answer to Counterclaims, ECF 478.

22          On January 11, 2018, Space Data filed a Motion for Partial Summary Judgment on the

23   grounds that judicial estoppel barred Defendants from challenging validity of the Asserted

24   Claims. ECF 185. Space Data argued that the Asserted Claims of the ʼ193 patent are identical to

25   certain claims that were issued in Google’s ʼ678 patent. Space Data contended that Defendants

26   had changed its position that it took during the U.S. Patent and Trademark Office (“PTO”)
27   proceedings by arguing that the Asserted Claims are invalid based on the very references that

28   Defendants themselves said repeatedly did not anticipate and make obvious. The Court denied

30
                                                        2
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                 Case No. 5:16-cv 03260-BLF (NC)

32
      Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 4 of 42


 1   Space Data’s Motion for Partial Summary Judgment. ECF 255. The ruling was “without

 2   prejudice to Space Data’s ability to argue judicial estoppel later in this proceeding.” Id.

 3          Even with summary judgment of non-infringement on the asserted ’193 patent claims

 4   granted, see below, Defendants’ patent prosecution activities, including is ’678 activities,

 5   continue to be relevant to this case. For example, one of Defendants’ central attacks on Space

 6   Data’s trade secrets is that the trade secrets are not trade secrets at all. Defendants say that Space

 7   Data’s trade secrets “are generally known to the public …” and “are common to numerous public

 8   and preexisting balloon and balloon-based communication systems.” See § I.B.b. below.

 9          However, in January 2012, Defendants began a systematic campaign to patent aspects of
10   technology that are similar to Space Data’s trade secrets. For example, one of Defendants’ first

11   Loon patent filings claimed as novel and non-obvious controlling an altitude of a balloon based

12   on its desired horizontal movement to manage a fleet of balloons.

13          On the one hand, Defendants say there is nothing secret, yet on the other hand they

14   patented similar ideas as original and novel inventions of Defendants. These two positions are

15   flatly inconsistent, and Defendants’ ’678 patent prosecution history directly impeaches

16   Defendants’ attack on Space Data’s trade secrets.

17          On September 6, 2018, the Court issued its Order Construing Claims and found all

18   asserted claims of the ʼ941 and ʼ503 patents, and claim 29 of the ’706 patent, invalid for

19   indefiniteness. See ECF 352 at 25-26. The ʼ193 and ʼ706 patents remained live in this action

20   following claim construction.

21          On November 7, 2018, the Patent Trial and Appeal Board (“PTAB”) of the PTO instituted

22   inter partes review (“IPR”) on all asserted claims of the ʼ706 patent. See ECF 477 at 2:13-15.

23   Defendants then moved to stay Space Data’s claim for infringement of the ʼ706 patent pending

24   completion of the ʼ706 patent IPR proceedings. ECF 374. On March 12, 2019 the Court denied

25   Defendants’ motion to stay. ECF 477.

26          On January 11, 2019, Defendants filed a Motion for Summary Judgment. ECF 411. Four
27   days later, Defendants filed a Corrected Motion for Summary Judgment (“Motion”). Motion,

28   ECF 416-4. On April 11, 2019, the Court heard oral argument on Defendants’ Motion.

30
                                                        3
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
      Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 5 of 42


 1          On May 9, 2019, the Court issued an “Order Granting in Part and Denying in Part and

 2   Deferring in Part Defendants’ Motion for Summary Judgment” (“Summary Judgment Order”)

 3   (ECF 524). The Court ordered that:

 4          (1) [Defendants’] motion for summary judgment of non-infringement of the ’193 patent is
 5              GRANTED.

 6          (2) [Defendants’] motion for summary judgment as to willful infringement of the ’193
                patent is moot. [Defendants’] motion for summary judgment as to willful infringement
 7              of the ’706 patent is DEFERRED to consideration of whether attorney fees may be
                awarded by the Court, should the Court reach that issue.
 8
            (3) [Defendants’] motion for summary judgment as to trade secret misappropriation is
 9              DENIED.
10
            (4) [Defendants’] motion for summary judgment as to breach of written contract (the
11              NDA) is DENIED.

12          On May 28, 2019, Space Data filed a Motion for Leave to File its Motion for

13   Reconsideration of the Court’s Grant of Summary Judgment as to Non-Infringement of the ʼ193

14   Patent (“Motion for Leave”). ECF 539. On May 29, 2019, the Court denied Plaintiff’s Motion

15   for Leave. ECF 542.

16          As a result of the May 9, 2019 Order, the four remaining causes of action are as follows:

17   (1) Claim for Misappropriation of Trade Secrets under 18 U.S.C. § 1836 & 1837 (“DTSA”);

18   (2) Misappropriation of Trade Secrets under California Civil Code § 3426, et seq.; (3) Breach of

19   Written Contract; and, (4) Patent Infringement Under 35 U.S.C. § 1 et seq. (ʼ706 patent). See

20   ECF 434. The elements of the various remaining causes of action are stated below:

21   Misappropriation of Trade Secrets (Counts 2 and 3):

22          “To state a claim for misappropriation of trade secrets under the [CUTSA], a plaintiff

23   must allege that: (1) the plaintiff owned a trade secret; (2) the defendant misappropriated the trade

24   secret; and (3) the defendant’s actions damaged the plaintiff.” Autodesk, Inc. v. ZWCAD Software

25   Co., Ltd., No. 14-cv-1409, 2015 WL 2265479, at *5 (N.D. Cal. May 13, 2015) (citation omitted).

26   The elements of misappropriation under the DTSA are similar to those under the CUTSA.

27   Compare 18 U.S.C. § 1839(5) with Cal. Civ. Code § 3426.1(b). Space Data’s asserted trade

28   secrets are set forth in the 5AC and Space Data’s Fifth Amended Cal. Code Civ. P. § 2019.210

30   Trade Secret Disclosure (the “2019 Statement”), which are incorporated by reference. Cf. ECF
                                                    4
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                   Case No. 5:16-cv 03260-BLF (NC)

32
      Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 6 of 42


 1   524 at 14:13-15 & 20:16-22 (holding that Space Data asserts four categories of trade secrets, and

 2   declining to rule on Defendants’ summary judgment motion on a “trade-secret-by-trade-secret

 3   basis”). (While Space Data has the right to assert the entirety of its four categories of trade

 4   secrets at trial, Space Data appreciates that time is limited. Accordingly, Space Data will

 5   continue to meet and confer with Defendants as to the possibility of Space Data narrowing its

 6   trade secrets.)

 7   Breach of Written Contract Elements (Count 4):

 8           To prevail on a cause of action for breach of contract, the plaintiff must prove “(1) the

 9   contract, (2) the plaintiff’s performance or excuse for nonperformance, (3) defendants’ breach,
10   and (4) the resulting damage to plaintiff. [Citation].” Orcilla v. Big Sur, Inc., 244 Cal. App. 4th

11   982, 1004 (2016); Richman v. Hartely, 224 Cal. App. 4th 1182, 1186 (2014).

12   Patent Infringement Elements (Count 6):

13           A party is liable for direct infringement, if, without authority, it makes, uses, offers to sell

14   or sells a patented invention within the U.S. or imports a patented invention into the U.S. 35

15   U.S.C. § 271(a). To literally infringe the patent, the infringing instrumentality must literally

16   include each element of the patent claim. A remedy available to a patent owner is a permanent

17   injunction that prevents the infringer from importing, making, using, selling, offering for sale or

18   importing into the U.S. any instrumentality that infringes the patent. See MercExchange, L.L.C.,

19   547 U.S. 388, 391 (2006).

20                     b. Defendants’ Position.

21           Defendants contend that they did not breach the Parties’ NDA. See ECF 465 at 53.

22   Specifically, Defendants contend that they did not use or disclose any of Space Data’s

23   “Confidential Information,” as defined in § 3 of the NDA, in developing Loon or for any

24   unauthorized purpose. ECF 411 at 2. Section 3 of the NDA defines “Confidential Information”

25   as the following:

26           Information shall only be considered Confidential Information for the purposes of
             [the NDA] if (a) it is clearly and conspicuously marked as “confidential” or with a
27           similar designation; or (b) if it is identified as confidential and/or proprietary
             before, during, or promptly after presentation or communication by [Space Data].
28           Information communicated orally shall only be considered Confidential
             Information if such information is designated as being confidential at the time of
30
                                                         5
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                      Case No. 5:16-cv 03260-BLF (NC)

32
      Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 7 of 42


 1          disclosure (or promptly thereafter) and is reduced in writing and confirmed to
            [Google] as being Confidential Information within fifteen (15) days after the initial
 2          disclosure.

 3   ECF 434-1 at § 3.

 4          Defendants contend that they did not misappropriate Space Data’s trade secrets. See ECF

 5   465 at 52–53. Specifically, Defendants contend that they did not use or disclose any of Space

 6   Data’s trade secrets in developing Loon or for any unauthorized purpose. ECF 411 at 2.

 7          Defendants contend that they independently developed Loon’s business model,

 8   technology, and other information and, in doing so, have not used any information that Space

 9   Data asserts is a trade secret and/or Confidential Information under the NDA. ECF 465 at 70.

10          Defendants contend that the alleged trade secrets and Confidential Information are

11   generally known to the public or to other persons who can obtain economic value from their

12   disclosure or use, including persons with special knowledge and skill in the ballooning and high-

13   altitude communication platform fields. ECF 465 at 70. Defendants further contend that Space

14   Data’s alleged trade secrets and Confidential Information are common to numerous public and

15   preexisting balloon and balloon-based communications systems. Space Data’s alleged trade

16   secrets and Confidential Information also consist of information that has been described, detailed,

17   and pictured in publications and on publicly available Internet sites. ECF 465 at 70.

18          Defendants contend that Space Data’s alleged trade secrets and Confidential Information

19   are readily ascertainable by proper means from publicly available information about the

20   stratosphere and stratospheric wind conditions, high-altitude ballooning, wireless

21   communications systems, and other topics. ECF 465 at 70–71.

22          Defendants contend that Space Data has not taken reasonable efforts under the

23   circumstances to maintain the secrecy of its alleged trade secrets. ECF 465 at 71.

24          Defendants contend that Space Data’s alleged trade secrets do not derive independent

25   economic value, actual or potential, from not being generally known to the public or to other

26   persons who can obtain economic value from their disclosure or use. ECF 465 at 71.

27          Defendants contend that Space Data’s claims for misappropriation of trade secrets are

28   barred, in whole or in part, by the statute of limitations. ECF 465 at 72. Specifically, Space Data

30
                                                        6
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                  Case No. 5:16-cv 03260-BLF (NC)

32
      Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 8 of 42


 1   was aware of Defendants’ plans and efforts to develop their own allegedly copy-cat balloon-based

 2   high-altitude communications system more than three years before Space Data filed its original

 3   complaint in this action. ECF 465 at 72.

 4          Defendants contend that Space Data failed to designate the asserted Confidential

 5   Information as required under § 3 of the NDA. ECF 465 at 77–78.

 6          Defendants contend that their actions are authorized under § 4 of the NDA, which

 7   prohibits disclosing Confidential Information only “to any person outside its organization,” and

 8   requires that they “use the same degree of care, but no less than a reasonable degree of care, as

 9   [they] use[] with respect to [their] own confidential information to: (i) protect the confidentiality
10   of Confidential Information; and (ii) ensure that proper and secure storage is provided for all

11   Confidential Information to protect against theft or unauthorized access.”

12          Defendants contend that some or all of the asserted Confidential Information is exempted

13   from protection by § 5 of the NDA, which “imposes no obligation upon a Recipient with respect

14   to Confidential Information that: (a) was known to [Google] before receipt from [Space Data];

15   (b) is or becomes publicly available through no fault of [Google’s]; (c) is received by [Google]

16   from a third party without a duty of confidentiality; (d) is independently developed by [Google]

17   without a breach of this Agreement; or (e) is disclosed by [Google] with [Space Data’s] prior

18   written approval.”

19          Defendants contend that their actions are authorized under § 8 of the NDA, which

20   “recognizes that Google may in the future develop products or services related to or similar to the

21   subject matter of Confidential Information disclosed under this Agreement. Accordingly, Google

22   may use Residuals for any purpose, including without limitation, use in the acquisition,

23   development, manufacture, promotion, sale, or maintenance of products and services . . . .”

24          Defendants contend that any obligations they may have had under the NDA have expired

25   pursuant to § 7 of the NDA, which states that, “[u]nless the Parties otherwise agree in writing,

26   [Google’]s duty to protect Confidential Information expires three (3) years from the date of
27   disclosure.”

28          Defendants contend that Space Data unreasonably delayed in bringing this action after

30
                                                        7
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
      Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 9 of 42


 1   learning in 2013 of Project Loon and their alleged use of Space Data’s purported trade secrets and

 2   confidential information. ECF 465 at 76–77. Defendants contend that this delay indicated to

 3   Defendants that Space Data acquiesced and consented to Project Loon, and Defendants have been

 4   prejudiced as a result of Space Data’s later reversal of position. ECF 465 at 76–77.

 5          Defendants contend that their patent prosecution activities, including as to the ’678 patent,

 6   bear no relevance to this case because such activities are not accused of being an act of trade

 7   secret misappropriation or breach of contract. Google is concurrently filing a related motion in

 8   limine on the issue.

 9          Defendants contend that Space Data failed to take reasonable and appropriate steps to
10   mitigate the damages it claims to have incurred. ECF 456 at 78.

11                  c. Defendants’ Counterclaims.

12          Defendants also assert a counterclaim for declaratory judgment of non-infringement of the

13   ’706 patent. ECF 465 at 88–89. Defendants contend that they do not literally infringe and have

14   not literally infringed any claims of the ’706 patent, either directly or indirectly.

15          Defendants also assert a counterclaim for declaratory judgment of invalidity of the ’706

16   patent. ECF 465 at 89–90. Defendants contend that the claims are invalid under 35 U.S.C.

17   §§ 103 and 112, including because the alleged invention is taught by, suggested by, or obvious in

18   view of, prior art; and/or is not adequately enabled or supported by the written description of the

19   patented invention. ECF 465 at 89–90.

20                  d. Space Data’s Affirmative Defenses to Defendants’ Counterclaims.

21          Space Data denies Defendants’ allegations as set forth in Space Data’s Answer and

22   Affirmative Defenses to Defendants Alphabet Inc., Google LLC, and Loon LLC’s Counterclaims

23   (hereafter “Answer”). See generally ECF 478. Space Data also denies that Defendants are

24   entitled to any of the requested relief. See generally id.

25          Defendants have agreed to dismiss without prejudice Counterclaims 1, 2, 3, 4, 7, 8, and 9.

26   Defendants maintain Counterclaim 5 as to the asserted ’706 patent claims (claims 1, 9, and 13)
27   and the accused instrumentalities, and maintain Counterclaim 6 as to the asserted ’706 patent

28   claims (claims 1, 9, and 13) and as to certain theories of invalidity (i.e., Defendants are not

30
                                                        8
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                     Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 10 of 42


 1   pursuing any claim of unenforceability as to the ’706 patent). (The accused instrumentalities are

 2   set forth in the relevant portions of Space Data’s August 25, 2017 infringement contentions.)

 3          C.      Relief Sought

 4                  a. Space Data’s Position

 5          1.      That the ʼ706 patent is valid and enforceable;

 6          2.      That Defendants have infringed one or more asserted claims (1, 9, and 13) of the

 7   ʼ706 patent;

 8          3.      That Defendants’ infringement of the ʼ706 patent was willful;

 9          4.      That Space Data is the “prevailing party” in this litigation;
10          5.      That this be adjudicated an exceptional case and Space Data be awarded its costs

11   and attorneys’ fees pursuant to 35 U.S.C. § 285;

12          6.      That this Court issue an injunction enjoining Defendants, their officers, agents,

13   servants, employees and attorneys, and any other person in active concert or participation with

14   them, from continuing the acts herein complained of with respect to infringement of the ʼ706

15   patent, and more particularly, that Defendants and such other persons be permanently enjoined

16   and restrained from further infringing the ʼ706 patent;

17          7.      That Defendants account for and pay to Space Data all damages caused by the

18   misappropriation of Space Data’s trade secrets, which pursuant to Cal. Civ. Code § 3426.3,

19   includes actual loss and any unjust enrichment not taken into account in computing actual loss, or

20   a reasonable royalty if neither damages nor unjust enrichment is provable;

21          8.      That Defendants account for and pay to Space Data all damages caused by the

22   misappropriation of Space Data’s trade secrets which, pursuant to 18 U.S.C. § 1836(b)(3)(B),

23   includes actual loss and any unjust enrichment not addressed in computing damages for actual

24   loss, or a reasonable royalty in lieu of damages measured by another method;

25          9.      That Defendants’ misappropriation of Space Data’s trade secrets was willful and

26   malicious, and for exemplary damages pursuant to Cal. Civ. Code § 3426.3(c) and/ or 18 U.S.C. §
27   1836(b)(3)(C), and reasonable attorneys’ fees and costs (including expert expenses) pursuant to

28   Cal. Civ. Code § 3426.4 and/or 18 U.S.C. § 1836(b)(3)(D);

30
                                                        9
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                   Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 11 of 42


 1          10.       That this Court issue an injunction enjoining Defendants, its officers, agents,

 2   servants, employees and attorneys, and any other person in active concert or participation with

 3   them, prohibiting them from: continuing to use Space Data’s trade secrets; continuing to use

 4   Space Data’s Confidential Information; continuing to disclose Space Data’s trade secrets;

 5   continuing to disclose Space Data’s Confidential Information; continuing to breach the

 6   proprietary, confidentiality and use limitation provisions of the NDA; continuing to exercise

 7   ownership over Space Data’s trade secrets; and continuing to exercise ownership over Space

 8   Data’s Confidential Information;

 9          11.       That this Court require Defendants to file with this Court, within thirty (30) days
10   after entry of final judgment, a written statement under oath setting forth in detail the manner in

11   which Defendants have complied with the injunctions;

12          12.       Pre-judgment and post-judgment interest on the damages caused to them by reason

13   of Defendants’ conduct at the maximum legal rates provided by statute or law;

14          13.       Costs and disbursements in this civil action, including reasonable attorney fees;

15          14.       That Defendants be ordered to disgorge, restore and/or make restitution to Space

16   Data for all sums constituting unjust enrichment from their wrongful conduct, as allowed by law

17   according to proof;

18          15.       For damages in an amount to be further proven at trial for breach of contract

19   damages;

20          16.       Judgment in Space Data’s favor and against Defendants on all remaining causes of

21   action; and,

22          17.       Such other and further relief as the Court may deem just and proper under the

23   circumstances.

24                    b. Defendants’ Position

25          As set forth in Defendants’ Fifth Amended Answer and Rule 26(a)(1) disclosures,

26   Defendants seek the following relief:
27          1.        Judgment dismissing Space Data’s complaint against Defendants with prejudice;

28

30
                                                       10
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                     Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 12 of 42


 1             2.     Judgment that the asserted claims of the ’706 patent are not infringed and/or are

 2   invalid;

 3             3.     Judgment that Space Data’s misappropriation claims against Defendants were

 4   made in bad faith;

 5             4.     Judgment awarding Defendants their reasonable attorney’s fees and costs,

 6   including expert witness fees, pursuant to Cal. Civ. Code § 324.4, 18 U.S.C. § 1836(b)(3)(D),

 7   and/or otherwise permitted by law or equity;

 8             5.     Judgment that Defendants are the “prevailing party” in this litigation;

 9             6.     Judgment that this case is “exceptional” within the meaning of 35 U.S.C. § 285
10   and an award granting Defendants their reasonable attorney’s fees and costs; and

11             7.     Any other and further relief that this Court may deem just and proper.

12             D.     Federal Jurisdiction and Venue.

13             Jurisdiction and venue are not disputed.

14             Space Data brings its action for patent infringement under the patent laws of the United

15   States, 35 U.S.C. § 271 et seq. This Court has federal question subject matter jurisdiction over

16   Space Data’s patent infringement claims by virtue of 28 U.S.C. § 1331 and 1338(a).

17             This Court also has federal question subject matter jurisdiction under the DTSA, 18

18   U.S.C. § 1836. This Court has original jurisdiction over this controversy for misappropriation of

19   trade secrets claims pursuant to 18 U.S.C. § 1836(c) and 35 U.S.C. § 1331. This Court has

20   supplemental jurisdiction over the controversy for all other claims asserted herein pursuant to 28

21   U.S.C. § 1367.

22             Venue is proper in this District under 28 U.S.C. § 1391(c)-(d) and 1400(b) because

23   (i) Defendants maintain their principal places of business in this District, and (ii) this is a District

24   in which Defendants are subject to the Court’s personal jurisdiction with respect to this action,

25   and/or the District in this State where Defendants have the most significant contacts. Further, as

26   to the state-based claims, the Parties’ NDA states that “[t]he exclusive venue for any dispute shall
27   be in the state or federal courts within Santa Clara County, California.” See NDA § 17.

28   II.       FACTUAL BASIS OF THIS ACTION.

30
                                                          11
31         JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                   Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 13 of 42


 1          A.      Undisputed Facts.

 2          1.      Space Data is an Arizona corporation with its principal place of business at 2535

 3   W. Fairview Street, Suite 101, Chandler, Arizona 85224-4707.

 4          2.      Google LLC is a Delaware corporation, with its principal place of business at 1600

 5   Amphitheatre Parkway, Mountain View, California 94043-1351.

 6          3.      Alphabet Inc. is a Delaware corporation, with its principal place of business at

 7   1600 Amphitheatre Parkway, Mountain View, California 94043-1351.

 8          4.      Loon LLC is a Delaware limited liability company with its principal place of

 9   business at 1600 Amphitheatre Parkway, Mountain View, California 94043-1351.
10          5.      As memorialized at Exhibit A to the 5AC and Trial Exhibit 192, the Parties

11   entered into a “Mutual Confidentiality and Nondisclosure Agreement” effective December 1,

12   2007 (the “NDA”).

13          6.      Defendants drafted the NDA.

14          7.      Space Data is the owner of the ʼ706 patent (and the asserted claims).

15          8.      The ʼ706 patent is entitled “Systems and Applications of Lighter-Than-Air (LTA)

16   Platforms” and issued on May 9, 2017.

17          9.      Final integration of the components making up the Loon vehicle takes place at

18   Loon’s launch sites in Winnemucca, NV and Puerto Rico. Project Loon balloons are

19   manufactured in the United States.

20          10.     After launch, no hardware or software components are added to Project Loon

21   balloons or payloads.

22          B.      Disputed Facts.

23          The Parties list, below, “disputed facts” proposed by either side. The Parties do not

24   necessarily agree (and each side reserves its right to dispute) that all such “disputes” are relevant

25   to this case, have been preserved, and/or that such disputes should be submitted to the jury. The

26   Parties also incorporate by reference the disputed issues listed in Section III below to the extent
27   that they involve disputed factual issues and/or mixed questions of law or fact.

28

30
                                                       12
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 14 of 42


 1                    a. Space Data’s Position.

 2          1.        Space Data and Defendants met over a period of approximately six months in

 3   2007-2008 to discuss Defendants’ potential investment or acquisition of Space Data.

 4          2.        The parties participated in multiple technical conference calls during which

 5   Defendants performed technical due diligence on Space Data’s balloons and technology.

 6          3.        Larry Page (“Page”) and Sergey Brin (“Brin”) attended multiple meetings with

 7   Space Data.

 8          4.        After the September 2007 parties’ meeting in Mountain View, Defendants

 9   expressed interest in acquiring Space Data’s 900 MHz spectrum.
10          5.        In November 2007, the parties held a second meeting in Mountain View to discuss

11   at a high level how Space Data could apply its technology to provide broadband from its

12   platform.

13          6.        Defendants planned to bid on FCC spectrum and initially thought that Space Data

14   could build-out the spectrum quickly.

15          7.        By November 2007, both Page and Brin concluded that Defendants should buy

16   Space Data, spectrum results regardless.

17          8.        Page and Brin were behind a “                .”

18          9.        After the parties signed Defendants’ NDA, Mike Pearson (“Pearson”) asked Space

19   Data for confidential data so that Defendants could conclude their diligence.

20          10.       On December 4, 2007, Defendants requested that Space Data share certain detailed

21   financial information and technical uses for balloon technology.

22          11.       Under the NDA, Space Data disclosed trade secrets and confidential information

23   to Defendants.

24          12.       Under the NDA, no party acquired any intellectual property rights under the

25   Agreement.

26          13.       The NDA sets forth multiple duties, including Defendants’ duty to “use” the Space
27   Data “Confidential Information only for the purposes set forth” in the NDA—the evaluation of

28   the Space Data deal.

30
                                                       13
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                   Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 15 of 42


 1           14.      The NDA required that Defendants “protect” Space Data’s Confidential

 2   Information with “the same degree of care, but no less than a reasonable degree of care, as

 3   [Defendants] uses with respect to its own Confidential Information.”

 4           15.      Under the NDA, the term “Residuals” means information retained in the unaided

 5   memories of Defendants’ employees or representatives who have had access to Confidential

 6   Information pursuant to the Agreement and who made no effort to remember.

 7           16.      Under the NDA, a person’s memory is unaided if such person has not intentionally

 8   memorized the Confidential Information for the purpose of retaining and subsequently using or

 9   disclosing it.
10           17.      By December 18, 2007, both Page and Brin had met the Space Data management

11   and asked that Defendants acquire Space Data.

12           18.      In January 2008, Defendants internally discussed contemplating an acquisition of

13   Space Data’s intellectual property.

14           19.      Before the February 15, 2008 tour, Phil Gossett (“Gossett”), added information to

15   the Space Data wiki, both on his vision of how Defendants might use the Space Data information,

16   and trying to capture

17

18

19

20

21

22

23           21.      These                points later surfaced in Loon’s presentation to secure approval

24   and funding for Loon.

25           22.      On February 15, 2008, in conjunction with the parties’ discussions, 12 executives

26   and engineers of Defendants, including the two cofounders, toured Space Data’s facilities in
27   Chandler, Arizona.

28           23.      Space Data shared trade secrets and confidential information with Defendants

30
                                                       14
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 16 of 42


 1   during Defendants’ February 2008 tour of Space Data’s Chandler, Arizona facility.

 2            24.   During the tour, Jerry Knoblach (“Knoblach”), Space Data’s C.E.O., showed

 3   Defendants’ executives the wind data information during the tour on the screens in the NOC.

 4            25.   Defendants’ executives brought at least five cameras to the tour.

 5            26.   Defendants’ employees took notes and photographs during the tour.

 6            27.   Dan McCloskey took notes but later destroyed them.

 7            28.   Defendants photographed Space Data’s displayed data in the NOC related to flight

 8   time, temperature of payload components, altitude and power consumption.

 9            29.   Defendants’ executives took photographs of the payloads including Space Data’s
10                           technique.

11            30.   During the tour, Space Data flew

12            31.   Jerry Knoblach discussed wind data and altitude formation on display during the

13   tour.

14            32.   After the meeting, Space Data sent an email confirming as confidential the wind

15   data it shared with Defendants on the tour.

16            33.   On February 19, 2008, Eric Frische sent an email to Pearson designating 16

17   categories of ideas and information that were to be considered “Confidential Information under

18   paragraph 3 of [the] Mutual Confidentiality and Non-Disclosure Agreement dated December 4,

19   2007.”

20            34.   During the tour, Defendants’ employees examined disassembled payloads.

21            35.   Space Data provided Defendants with Space Data’s confidential financial

22   information, including budgets, projections, cost models, and contracts.

23            36.   Shortly after gaining access to Space Data’s trade secrets, Defendants ceased

24   negotiating an acquisition of Space Data.

25            37.   After the tour, Minnie Ingersoll (“Ingersoll”) asked her team if Defendants should

26   buy Space Data.
27            38.   On February 21, 2008, Defendants decided to give Space Data the “silent

28   treatment,” citing anger over a Wall Street Journal article published days earlier.

30
                                                      15
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                   Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 17 of 42


 1          39.     Defendants knew about the Wall Street Journal article before the tour.

 2          40.     On February 24, 2008, Defendants informed Space Data that it was not interested

 3   in additional conversations.

 4          41.     On February 24, 2008, negotiations permanently ceased.

 5          42.     In preparing for the Space Data tour, Access team members including Alec

 6   Proudfoot (“Proudfoot”) and Ryan Falor (“Falor”) reviewed Space Data confidential information.

 7          43.     Proudfoot and Falor worked on the Loon project.

 8          44.     Defendants’ employees involved in evaluating Space Data in 2007-2008 later

 9   shared information with the Loon team.
10          45.     In December 2007, Defendants constructed an internal Wiki page to host Space

11   Data information in Defendants’ possession, including internal notes of Defendants regarding

12   Space Data’s technology.

13          46.     The Wiki contained Space Data’s Confidential Information including Space Data’s

14   financial statements.

15          47.     Defendants redacted its own Confidential Information in its Space Data Wiki site.

16          48.     Defendants did not redact Space Data Confidential Information on the Wiki site.

17          49.     The Wiki contained information regarding Space Data’s customers and revenue,

18   valuation and technology.

19          50.     Defendants quote Space Data’s confidential presentations on their Wiki.

20          51.     The Wiki page was accessible to full-time employees of Defendants from 2007

21   forward, and possibly as late as 2018.

22          52.     Over 20 employees of Defendants were provided with the Wiki’s URL in 2007-

23   2008, including at least one employee (Proudfoot) who later worked on Loon.

24          53.     Defendants’ records show that numerous employees of Defendants visited the

25   Wiki from 2010 to 2015.

26          54.     Defendants cannot identify which employees visited their Wiki prior to 2010.
27          55.     Employee of Defendants Dan McCloskey (“McCloskey”) had access to the Wiki

28   URL and later consulted on Loon.

30
                                                    16
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                 Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 18 of 42


 1          56.    McCloskey, Larry Alder (“Alder”), Dan Conrad (“Conrad”) and Ingersoll did not

 2   know whether Defendants had an NDA with Space Data.

 3          57.    Defendants uploaded or linked what it learned from Space Data to their Wiki site.

 4          58.    In May 2008,

 5

 6

 7          59.    Casey asked Ingersoll for a meeting and notes or documents about Space Data.

 8          60.    Ingersoll forwarded the Wiki to Casey in the summer of 2008, months after

 9   Defendants declined to acquire Space Data.
10          61.    Sebastian Thrun (“Thrun”) cofounded the Defendants’ “Moonshot” factor, now

11   “X.”

12

13

14

15

16

17          64.    In November 2010, Page asked Thrun to explore balloon networks and mentioned

18   aspects of Space Data’s approach.

19          65.    Thrun contacted former Space Data team members of Defendants and talked to

20   Brin about Space Data.

21          66.    Astro Teller (“Teller”) became the co-head of X in 2009.

22          67.    In 2011, Teller recruited Apple engineer Richard DeVaul (“DeVaul”).

23          68.    DeVaul first worked on an inexpensive mobile phone at X.

24          69.    DeVaul met with Thrun and Teller who told him that hardware was not the

25   problem, connectivity was.

26          70.    DeVaul denies that Teller or Thrun asked him to research a balloon constellation.
27          71.    DeVaul and Defendants claim that he came up with the idea himself.

28          72.    On July 11, 2011, 15 business days after joining X, DeVaul set a meeting to

30
                                                   17
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                 Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 19 of 42


 1   discuss “WiMAX for the World,” using “station-keeping balloons as low-earth-orbit comms

 2   satellites.”

 3           73.    Alder and other employees of Defendants shared Space Data information with the

 4   Loon development team in 2011.

 5           74.    The next day, DeVaul diagrammed a balloon.

 6           75.    The DeVaul diagram appeared months later in DeVaul’s presentation used with

 7   Page to secure Loon approval.

 8           76.    On July 13, 2011, Teller participated in a meeting set up by DeVaul to “brainstorm

 9   around Wi-Fi/WiMAX delivery to remote, hostile, or otherwise unconnected regions using
10   station-keeping balloons as low-earth-orbit comms satellites.”

11           77.    On July 13, 2011, Thrun participated in a meeting set up by DeVaul to “brainstorm

12   around Wi-Fi/WiMAX delivery to remote, hostile, or otherwise unconnected regions using

13   station-keeping balloons as low-earth-orbit comms satellites.”

14           78.    DeVaul created a spreadsheet entitled “Geographic investigation – how may

15   balloons would it take?” and proposed                       to cover the San Francisco Bay Area.

16           79.    DeVaul proposed a cost                        in the ballpark of the

17            figure found in the Space Data Wiki.

18           80.    DeVaul conceded that thermal management created serious challenges for

19   stratospheric ballooning.

20           81.    Loon enhanced heat dissipation with conductive paths that carry heat from circuit

21   boards to

22           82.    In August 2011, Josh Weaver (“Weaver”), Mr. DeVaul’s colleague, wrote to

23   Defendants’ engineers, asking them to share “lessons learned” from the 2008 “venture” with

24   Space Data.

25           83.    Weaver communicated about Space Data with Gossett and other employees of

26   Defendants involved with Space Data in 2008.
27           84.    Weaver admitted that he “d[i]d not know” to what extent Space Data technical

28   information bled into Project Daedalus (prior name for Loon).

30
                                                     18
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                 Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 20 of 42


 1           85.     The Wiki contained Space Data’s confidential financial information, including

 2   financial statements and the                     figure.

 3           86.     Defendants’ X’s balloon project eventually became known as “Project Loon” or

 4   “Loon.”

 5           87.     Loon flies balloons together using ambient winds to provide coverage.

 6           88.     For Daedalus flights, Defendants analyzed (and still analyzes)

 7

 8           89.     For Daedalus flights, Defendants                                 and still currently

 9   tracks and analyzes this data for Loon.
10           90.     Loon launched its first test balloon in late August 2011.

11           91.     Defendants decided not to go forward with the Space Data acquisition for reasons

12   having nothing to do with the spectrum bid results.

13           92.     Employees of Defendants took dozens of photographs during the tour, many now

14   missing.

15           93.     Defendants purport to have preserved only a subset of the photographs Defendants

16   took during the February 15, 2008 tour of Space Data’s facility and operations (“the Tour”).

17           94.     Defendants had access to Space Data’s wind data, thermal management, and NOC

18   trade secrets by virtue of the Tour and preceding discussions.

19           95.     Defendants photographed wind data at operational altitudes displayed during the

20   Tour.

21           96.     Gossett and Page’s purported “ideas” were based at least in part on Space Data’s

22   ability “[t]o fly                                  .”

23           97.     Defendants used Space Data’s                 conclusion (ECF 408-5) in developing

24   Loon.

25           98.     Defendants incorporated Space Data’s                             technique into its

26   technology, which it now uses on six payload components.
27           99.     DeVaul accessed and used Space Data’s confidential information in and around

28   June or July 2011, via the wiki page, Thrun, other employees of Defendants or some combination

30
                                                      19
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                   Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 21 of 42


 1   thereof.

 2          100.    DeVaul had access to, and used, Space Data’s wind data, thermal, NOC and

 3                                      conclusions contained in the wiki combined with its

 4   surrounding wind data and altitude disclosures.

 5          101.    Defendants improperly used Space Data’s wind data, thermal, NOC and financial

 6   trade secret information.

 7          102.    Customers, journalists and inventors did not have access to Space Data proprietary

 8   technology unless under an NDA.

 9          103.    Throughout its history, Space Data carefully protected its proprietary technology.
10          104.    There is evidence that Defendants used Space Data’s trade secrets in Loon

11   development.

12          105.    Defendants did not independently develop the alleged trade secrets.

13          106.    Space Data’s Confidential Information migrated to engineers working on Daedalus

14   (later Loon) development.

15          107.    Loon first publicly announced Project Loon at a launch event in New Zealand on

16   the morning of June 15, 2013 (New Zealand time; the corresponding time and date in California

17   was the afternoon of June 14, 2013).

18

19

20          109.    The ʼ706 patent expires on April 18, 2022.

21          110.    The patent discloses systems and methods directed to flight termination and

22   recovering lighter-than-air platforms.

23          111.    The Defendants’ accused Loon systems infringe the asserted claims of the ’706

24   patent (claims 1, 9, and 13).

25          112.    Defendants’ engaged in a deliberate scheme to copy Space Data’s inventions and

26   technology.
27          113.    Defendants’ misappropriation of Space Data’s trade secrets was willful and

28   malicious.

30
                                                       20
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                 Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 22 of 42


 1          114.    Defendants were on notice that Space Data intended to assert the ʼ706 patent

 2   against it since at least April 21, 2017, when Space Data sent Defendants the issue notification for

 3   the ʼ706 patent.

 4          115.    Given Space Data provided Defendants with the issue notification for the ʼ706

 5   patent prior to the patent’s issuance, Defendants have known, or should have known, of the ʼ706

 6   patent’s issuance since its May 9, 2017 issuance date.

 7          116.    Following the issuance of the ʼ706 patent, Defendants continued to, and still

 8   continue to, make, use, import, offer to sell and/or sell instrumentalities that infringe the ʼ706

 9   patent, despite knowledge (or a willful blindness) that these actions, and others, constitute
10   infringement of a valid patent. Since notice, and since issuance, of the ’706 patent, Defendants

11   have ramped up, and continue to ramp up, their infringing activities.

12          117.    Defendants’ infringement of the ’706 patent was willful.

13                  b. Google’s Position.

14                           i. Trade Secrets Claims – DTSA and CUTSA

15          In meet and confer discussions related to this joint pretrial statement, Space Data informed

16   Google that, at this point, it continues to assert every one of the alleged trade secrets identified in

17   Space Data’s operative 2019.210 list except those identified in the Hover Algorithm category.

18   Accordingly, for purposes of the list of disputed facts discussed below, the remaining asserted

19   trade secrets are the following (collectively, “Trade Secrets”):

20

21

22

23

24

25

26
27

28

30
                                                       21
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                     Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 23 of 42


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                                   22
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 24 of 42


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18                                                              s.

19

20

21

22

23

24

25

26
27

28

30
                                                   23
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 25 of 42


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                                   24
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 26 of 42


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                                   25
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 27 of 42


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                                   26
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 28 of 42


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                                   27
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 29 of 42


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27         As to the Trade Secret claims, Google identifies the following disputed facts for trial:

28         1. Whether and to what extent Defendants used or disclosed any of the Trade Secrets.

30
                                                    28
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                  Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 30 of 42


 1         2. Whether Space Data took reasonable steps to maintain the secrecy of the Trade

 2             Secrets.

 3         3. Whether and to what extent any of the Trade Secrets are publicly known.

 4         4. Whether and to what extent the Trade Secrets confer an actual or potential business

 5             advantage over others who do not know the Trade Secrets and who could obtain

 6             economic value from their disclosure or use.

 7         5. Whether and to what extent the Trade Secrets are, or would be, valuable to Space

 8             Data’s competitors.

 9         6. Whether and to what extent the Trade Secrets were readily ascertainable by proper
10             means.

11         7. What amount of effort or money Space Data expended in developing each Trade

12             Secret.

13         8. Whether Space Data’s alleged Trade Secrets derive independent economic value,

14             actual or potential, from not being generally known to the public or to other persons

15             who could obtain economic value from their disclosure or use.

16         9. Whether Space Data discovered, or with reasonable diligence could have discovered,

17             that Defendants were engaged in actions that Space Data contends constituted the

18             misappropriation of Space Data’s supposed Trade Secrets before June 13, 2013.

19         10. Whether Defendants knew the asserted Trade Secrets before supposedly receiving

20             them from Space Data.

21         11. Whether Defendants independently developed the asserted Confidential Information.

22         12. Whether the asserted Confidential Information is generally known to the public.

23         13. For the DTSA claim, whether Defendants misappropriated Space Data’s alleged Trade

24             Secrets on or after May 11, 2016.

25         14. Whether Space Data unreasonably delayed in bringing this action after learning of

26             Project Loon and its alleged use of Space Data’s purported Trade Secrets.
27         15. Whether Space Data delayed for three years or more after the alleged Trade Secret

28             misappropriation was discovered or by the exercise of reasonable diligence should

30
                                                    29
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                  Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 31 of 42


 1             have been discovered.

 2         16. If Defendants misappropriated Space Data’s alleged Trade Secrets, the amount

 3             adequate to compensate Space Data for Defendants’ misappropriation.

 4         17. What, if any, steps Space Data took, or reasonably and appropriately could have taken,

 5             to mitigate the damages it claims to have incurred based on its alleged trade secret

 6             misappropriation.

 7                           ii. Breach of Contract Claim

 8         18. Whether Defendants breached the NDA by using or disclosing Space Data’s

 9             Confidential Information.
10         19. Whether Space Data failed to designate any asserted confidential information as

11             “Confidential Information” under § 3 of the NDA.

12         20. Whether Defendants’ actions are covered by § 4 of the NDA.

13         21. Whether Defendants’ actions are covered by § 5 of the NDA.

14         22. Whether Defendants’ actions are authorized under § 8 of the NDA.

15         23. Whether Defendants’ obligations under the NDA have expired pursuant to § 7 of the

16             NDA.

17         24. Whether Defendants used the same degree of care with the alleged Confidential

18             Information as they use with their own confidential information.

19         25. If Defendants breached the NDA by using or disclosing Space Data’s Confidential

20             Information, the amount adequate to compensate Space Data for Defendants’ use or

21             disclosure.

22         26. Whether Space Data unreasonably delayed in bringing this action after learning of

23             Project Loon and its alleged use of Space Data’s purported Trade Secrets and

24             Confidential Information.

25                       iii. Infringement and Invalidity of the ’706 Patent

26         27. Whether Defendants did and/or continue to infringe the asserted claims of the ʼ706
27             patent.

28         28. What the scope and content of the relevant prior art is.

30
                                                    30
31     JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                      Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 32 of 42


 1          29. What differences, if any, exist between the invention claimed in the asserted claims of

 2               ’706 patent and the prior art.

 3          30. What the level of ordinary skill in the art related to the ’706 patent is.

 4          31. Whether the asserted claims of the ’706 patent are enabled.

 5          32. Whether the asserted claims of the ’706 patent are supported by the patent

 6               specification.

 7          33. Whether Defendants have known, or should have known, of the ʼ706 patent’s issuance

 8               since its May 9, 2017 issuance date.

 9   III.   DISPUTED LEGAL ISSUES.
10          The Parties list below “disputed legal issues” proposed by either side. The Parties have

11   included both questions of law and questions of equity. The Parties do not necessarily agree (and

12   each side reserves its right to dispute) that all such “disputes” are relevant to this case and/or have

13   been preserved.

14          1.      The meaning of Sections 3, 4, 7, and 8 of the NDA:

15                  i)      Whether pursuant to § 7 of the NDA, which states that, “[u]nless the

16   Parties otherwise agree in writing, a Recipient’s duty to protect Confidential Information expires

17   three (3) years from the date of disclosure,” Google’s obligations to protect Space Data’s

18   Confidential Information expired three years after disclosure (i.e., no later than February 2011).

19   Google contends that its obligation did expire in February 2011;

20                  ii)     Whether under the NDA, and particularly in § 4 and § 7, there are separate

21   duties (a) to protect, and (b) not to use Space Data Confidential Information. Google contends

22   that the duties are one and the same and that there are no separate duties that extend beyond the

23   three-year expiration of the duty to protect set forth in § 7 of the NDA; and

24                  iii)    Whether Space Data’s failure to request in writing prior to February 2011

25   that Google return or destroy the alleged confidential information means that Google had no

26   obligation after that time not to disclose Space Data’s purported confidential information. Google
27   contends that its obligations under the NDA expired in February 2011.

28

30
                                                        31
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                     Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 33 of 42


 1          2.       Whether the ’706 patent is invalid under 35 U.S.C. § 103 and/or enabled under 35

 2   U.S.C. § 112.

 3          3.       Whether Space Data is entitled to a permanent injunction for breach of contract

 4   (NDA).

 5          4.       Whether Space Data’s trade secret and breach of contract claims are barred by

 6   Defendants’ equitable affirmative defenses.

 7          5.       Whether Space Data is entitled to a permanent injunction for infringement of the

 8   ʼ706 patent pursuant to 35 U.S.C. § 283.

 9          6.       Whether Space Data is entitled to a permanent injunction for Defendants’
10   misappropriation of Space Data’s trade secrets pursuant to Cal. Civ. Code § 3426.2 and/or 18

11   U.S.C. § 1836(b)(3)(A), and if the Court determines that it would be unreasonable and/or

12   inequitable to prohibit future use, what reasonable royalty future use should be conditioned on.

13          7.       Whether Space Data is entitled to a judgment and order that this is an exceptional

14   case within the meaning of 35 U.S.C. § 285 and awarding Plaintiff its costs and reasonable

15   attorneys’ fees.

16          8.       The Parties incorporate by reference the disputed legal issues raised in their

17   respective motions in limine.

18          9.       The Parties also incorporate by reference the disputed facts listed in Section II

19   above to the extent that they involve disputed legal or equitable issues and/or mixed questions of

20   law or fact.

21          10.      The Parties continue to meet and confer on whether there are any other potential

22   contract interpretation issues for the Court and on how contract interpretation issues should be

23   brought to the Court for consideration. The Parties may request leave to address this subject at

24   the pre-trial conference.

25   IV.    ESTIMATE OF TRIAL TIME.

26          Per the discussion in Section V.C, the parties agree that the issues of infringement and
27   invalidity of the ’706 patent should be tried to the Court. The Parties disagree about the amount

28   of time needed for the jury phase, the bench phase, and the total trial.

30
                                                       32
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 34 of 42


 1            A. Space Data’s Position:

 2            Space Data believes that each side should have approximately 20 hours of combined jury

 3   and bench trial time, excluding jury selection, jury instruction, and opening and closing

 4   statements, lasting from August 2, 2019 to August 16, 2019. See Jul. 25, 2017, 9:45 a.m. Dkt.

 5   Entry.

 6            While several patents are no longer part of the case, Space Data still has four claims

 7   pending: misappropriation under CUTSA; misappropriation under DTSA; breach of contract; and

 8   infringement of the ’706 patent. In addition, Defendants maintain their counterclaim for

 9   invalidity of the asserted ’706 patent claims, and maintain several affirmative defenses. With
10   respect to these various claims and defenses, Space Data anticipates calling 16 witnesses live,

11   while Defendants have identified 11 witnesses as witnesses they “expect to call,” and another 19

12   witnesses (in addition to unspecified 30(b)(6) testimony) as “may call.” Even with the number of

13   claims now reduced, the Parties will be hard pressed to put on their cases during the time

14   currently set aside for trial.

15            As to the jury portion of the trial, Space anticipates, inclusive of jury selection, jury

16   instruction, and opening and closing statements, that 6.5 of the 8 days (assuming Thursdays are

17   dark) currently set aside are needed. Space Data anticipates that the bench portion of the trial, see

18   §V.C below, requires the remaining 1.5 days.

19            Space Data seeks no more than 45 minutes per side for opening statements and no more

20   than one hour per side for closing statements.

21            B. Defendants’ Position:

22            With respect to the DTSA, CUTSA, and breach-of-contract claims, Defendants propose

23   that each side should have 12 hours of jury trial time, excluding opening and closing statements,

24   and that trial should last 5 days. Such limits are both realistic and practical because evidence

25   related to the DTSA, CUTSA, and breach-of-contract claims almost entirely overlaps. This time

26   limit should also help to focus the case in a way that Space Data has, to date, been unwilling to
27   do. Rather, as discussed above, Space Data continues to assert 22 remaining Trade Secrets.

28            With respect to the bench trial on the ’706 patent, Defendants do not see a substantive

30
                                                         33
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                      Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 35 of 42


 1   difference between the different proposals. Defendants also anticipate approximately 1.5 days for

 2   the bench trial, which Defendants estimate equates to approximately 4 hours per side. Defendants

 3   believe that a separate short opening and closing for the bench trial might also be helpful to the

 4   Court, but defer to the Court’s preferences on the issue.

 5            Defendants propose that each side have half an hour for opening statements and one hour

 6   for closing statements. In addition, to the extent there are disputes between the parties about the

 7   proper interpretation of the NDA, those issues will also have to be tried to the Court.

 8   V.       TRIAL ALTERNATIVES AND OPTIONS.

 9            A.     Settlement Discussions.
10            The Parties have engaged in settlement discussions, including a formal mediation on June

11   4, 2019, which have been unsuccessful. Further negotiations are not likely to be productive at

12   this time.

13            B.     Amendments or Dismissals.

14            The Parties intend to file a stipulation dismissing various counterclaims of Defendants.

15   See §§ I.B.d above & VII.2. below. The separately filed stipulated dismissal as to counterclaims

16   and agreements in this Joint Pretrial Statement will moot affirmative defenses asserted in Space

17   Data’s answer. See § I.B.d above. Neither party has any further proposed amendments to the

18   pleadings or dismissal of Parties, claims, or defenses.

19            C.     Bifurcation or Separate Trial of Issues.

20            The parties agree that ’706 infringement and validity are to be decided by the Court.

21   Certain equitable issues—requests for injunctive relief, the amount of any attorneys’ fee awards,

22   and Defendants’ equitable affirmative defenses—relating to the trade secret misappropriation and

23   breach of contract claims also should be decided by the Court. The Parties agree that the bench

24   trial on these issues should immediately follow the jury trial.

25            The Parties may request leave to address the timing of the submission of any proposed

26   findings of fact and conclusions of law at the pre-trial conference.
27   VI.      ADDITIONAL ISSUES.

28            A. Witnesses

30
                                                      34
31        JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                 Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 36 of 42


 1            The Parties agree that fact witnesses who are called live will be allowed to complete all

 2   testimony in one sitting, including a scope of cross-examination (or redirect, as the case may be)

 3   that exceeds the scope of the initial examination.

 4            The Parties also agree that the Parties will not play deposition testimony taken of a

 5   witness in their personal capacity, except for purposes of impeachment, if that witness is called

 6   live at trial.

 7            B. Trial Disclosure Procedures

 8            The Parties disagree about the proper procedure to govern the disclosure of witnesses,

 9   exhibits, deposition testimony, and demonstratives at trial, and the process for identifying any
10   objections remaining between the Parties with regard to these disclosures:

11                    a. Space Data’s Proposed Procedures

12            1. Space Data proposes the following procedure for governing the disclosure of

13                witnesses, exhibits, deposition testimony, and demonstratives to use at trial and the

14                process for identifying any objections remaining between the Parties with regard to

15                these disclosures. In Space Data’s view, the procedure proposed by Defendants is too

16                complex (and it is too rigid with respect to its fixed meet and confer time). Space

17                Data’s proposed procedure is similar to that set forth by the Court at the pre-trial

18                conference in FiTeq, Inc. v. Venture Corp.:

19                    a. At 7:00 PM two days before each day of trial (except for Monday trial day),

20                       each party will exchange by email the following for that trial day:

21                       i.      A list of witnesses the party intends to call for direct examination;

22                       ii.     A list of trial exhibits for each witness it intends to present through

23                               direct examination;

24                       iii.    Copies of any demonstratives to be used with the witness;

25                       iv.     A list of the deposition testimony it intends to introduce (either by

26                               video or through a reading of the transcript) other than for cross-
27                               examination (such testimony having been pre-identified and attached to

28                               an appendix to this Joint Pre-trial Statement) or impeachment purposes;

30
                                                        35
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                     Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 37 of 42


 1                        v.      For Monday trial days, the Parties will exchange the above disclosures

 2                                on Thursday at 6:00 PM.

 3                    b. By 5:00 PM the day before each day of trial (except for Monday trial days),

 4                        each Party will submit to the Court any objections to the witnesses, exhibits,

 5                        demonstratives and/or deposition testimony identified the day before by the

 6                        other Party, which will be resolved the next morning in pre-trial arguments.

 7                        The Parties further agree:

 8                        i.      That objections will be made in briefs that are not to exceed 3 pages;

 9                        ii.     That for Monday trial days, the Parties will file their objections by 5:00
10                                PM on the preceding Friday; and

11                        iii.    The Parties will make a good faith effort to engage in meet and confer

12                                discussions both before and after filing objection briefs

13             2. Copies of physical exhibits will be available for inspection by 10 a.m. the day before a

14                party intends to use the physical exhibit at trial. The Parties reserve the right to lodge

15                objections related to the quality and accuracy of the exhibits upon inspection of the

16                physical exhibits.

17             3. The Parties agree that prior to presentation of trade secrets or confidential information,

18                the Parties shall meet and confer in good faith regarding whether sealing of the

19                courtroom is required.

20                    b. Defendants’ Proposed Procedures

21             Defendants propose the following procedure to govern the disclosure of witnesses,

22   exhibits, deposition testimony, and demonstratives to use at trial and the process to identify any

23   objections remaining between the Parties with regard to these disclosures (which procedures

24   involve a meet-and-confer requirement and were considered practical in the recent Cisco v. Arista

25   trial):

26             1. At 7:00 PM two days before each day of trial (e.g., Sunday night for a Tuesday trial
27                day), each party will exchange by email the following for that trial day:

28                    a. A list of witnesses the party intends to call for direct examination;

30
                                                        36
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                      Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 38 of 42


 1                  b. A list of trial exhibits for each witness it intends to present through direct

 2                     examination;

 3                  c. Copies of any demonstratives to be used with the witness;

 4                  d. A list of the deposition testimony it intends to introduce (either by video or

 5                     through a reading of the transcript);

 6                  e. For Monday trial days, the Parties will exchange the above disclosures on

 7                     Friday.

 8          2. At 9:00 PM that same day (e.g., Sunday night for a Tuesday trial day), each party will

 9              meet and confer to discuss the witnesses, trial exhibits, and demonstratives.
10          3. By 5:00 PM the day before a witness testifies (e.g., Monday night for a Tuesday trial

11              day), the Parties will submit to the Court any objections to exhibits, which will be

12              resolved the next morning in pre-trial arguments. The Parties further agree:

13                  a. Not to file exhibit objection briefs on Sundays;

14                  b. When a stipulated deadline otherwise requires a Sunday filing day, the parties

15                     will submit objection briefs on Saturday; and

16                  c. That any objections to exhibits will be subject to a three-page limit.

17          Defendants propose the following procedure for deposition designations, counter-

18   designations, and objections to depositions:

19          1. At 7:00 PM four days before each trial day (e.g., Friday before a Tuesday trial day),

20              the party seeking to present a witness by deposition on that trial day shall provide final

21              deposition designations for that witness;

22          2. At 7:00 PM three days before each trial day (e.g., Saturday before a Tuesday trial

23              day), each party will exchange counter-designations for the witness being presented by

24              deposition;

25          3. The Parties will meet and confer as needed; and

26          4. By 5:00 PM two days before each trial day (e.g. Sunday before a Tuesday trial day),
27              the Parties will file deposition designations, counter-designations, and any remaining

28              objections.

30
                                                      37
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 39 of 42


 1          Defendants propose that copies of physical exhibits be available for inspection 48 hours

 2   before a party intends to use the physical exhibit at trial. Defendants reserve the right to lodge

 3   objections related to the quality and accuracy of the exhibits upon inspection of the physical

 4   exhibits.

 5          In addition, Defendants propose the following procedure for the exchange of

 6   demonstratives to be used during opening statements and closing arguments:

 7          1. The Parties will exchange demonstratives to be used during opening statements and

 8               closing arguments by 5:00 PM the day before the trial day they will be used, and will

 9               participate in a meet-and-confer at 8:00 PM that day regarding any objections to those
10               demonstratives.

11          2. The Parties agree that prior to presentation of trade secrets or confidential information,

12               the Parties shall meet and confer in good faith regarding whether sealing of the

13               courtroom is required.

14          C. Lodging of Certain Appendix Materials with the Court Electronically

15          Parts III.A.1 and III.B.1 of the Court’s Standing Order re Civil Jury Trials provides for the

16   filing of certain materials as appendices to this Joint Pretrial Statement. Because of the volume of

17   material of a confidential nature, the Parties will deliver a USB flash drive containing the

18   following materials, with the Court’s chambers copy of this Joint Pretrial Statement:

19          •    Expert witness CVs and expert reports

20          •    2019 Statement

21          •    Space Data’s Written Discovery Response Excerpts and Defendants’ Objections

22               Thereto (Appendix D)

23          •    Defendants’ Written Discovery Response Excerpts and Space Data’s Objections

24               Thereto (Appendix E)

25          If the Court would prefer that these materials be filed, or lodged with the Court in a

26   different manner, the Parties are happy to do so.
27          D. Appendices

28          The Parties attach their following appendices:

30
                                                      38
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 40 of 42


 1    Appendix A            Space Data’s Witness List
      Appendix B            Defendants’ Witness List
 2    Appendix C-1          Space Data’s Exhibit List and Objections Thereto
      Appendix C-2          Defendants’ Exhibit List and Objections Thereto
 3    Appendix C-3          Duplicates Exhibit List
      Index D               Index of Space Data’s List of Written Discovery Response Excerpts
 4    Index E               Index of Defendants’ List of Written Discovery Response Excerpts
      Appendix F            Defendants’ List of Deposition Designations and Space Data’s Objections
 5                          and Counter-designations Thereto
 6
            Appendix C-3 is an initial duplicates exhibit list. The Parties continue to work on
 7
     identifying duplicative exhibits, and will supplement this list in the future.
 8
     VII.   STIPULATIONS.
 9
            1.      The Parties agree to work together to narrow all objections, including the
10
                    objections to exhibits, written discovery designations, and deposition testimony
11
                    found in this Pretrial Statement.
12
            2.      The Parties agree that Space Data has dropped claims 24 and 28 of the ’706 patent.
13
            3.      The Parties will separately file a stipulation dismissing without prejudice
14
                    Defendants’ Counterclaims 1, 2, 3, 4, 7, 8, and 9 as moot.
15
            4.      The Parties agree that Defendants’ Counterclaim 5 is moot as to all ’706 patent
16
                    claims except the asserted claims (claims 1, 9, and 13) as to the accused
17
                    instrumentalities. The Parties further agree that Defendants’ Counterclaim 6 is
18
                    moot as to all ’706 patent claims except the asserted claims (claims 1, 9, and 13).
19
            5.      The Parties also agree that Defendants withdraw their claim of unenforceability as
20
                    to the ’706 patent.
21
            6.      The Parties also agree that Defendants withdraw their claims of invalidity based on
22
                    35 U.S.C. § 101 as to the ’706 patent.
23
            7.      The Parties also agree that Defendants withdraw their claims of invalidity based on
24
                    improper inventorship as to the ’706 patent.
25
            8.      The Parties agree that fact witnesses will be excluded from the Court when not
26
                    testifying, with the possible exception of a designated company representative.
27
                    The parties will further meet and confer once designated representatives have been
28
                    identified.
30
                                                        39
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                     Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 41 of 42


 1            9.     Except as to documents for which the Parties have already raised an authenticity

 2                   objection, the Parties stipulate to the authenticity of each document that on its face

 3                   appears to be from the regular files maintained by a party (Plaintiff or Defendants),

 4                   including documents generated by its employees during the course of their

 5                   employment for a party, and produced in this case by a party. Also, except as to

 6                   documents for which the Parties have already raised an authenticity objection, the

 7                   Parties stipulate to the authenticity of each document that on its face appears to be

 8                   generated by the U.S. Patent and Trademark Office and was produced by a party

 9                   or was otherwise previously disclosed by a party in this action.
10   VIII. BINDING EFFECT OF THE JOINT PRETRIAL STATEMENT AND ORDER.

11            The foregoing admissions having been made by the Parties, and the Parties having

12   specified the foregoing issues of fact and law remaining to be litigated, this Order shall

13   supplement the pleadings and govern the course of trial of this action, unless modified to prevent

14   manifest injustice.

15   Dated: June 14, 2019                 Respectfully submitted,
16
                                          /s/ Spencer Hosie           _____________
17                                        Spencer Hosie
18                                        Attorneys for Plaintiff and Counterclaim Defendant
                                          SPACE DATA CORPORATION
19

20   Dated: June 14, 2019                 Respectfully submitted,
21
                                          /s/ Robert A. Van Nest__      _____________
22                                        Robert A. Van Nest
23                                        Attorneys for Defendants and Cross-Complainants
                                          ALPHABET INC., GOOGLE LLC, AND LOON, LLC
24

25

26
27
     Dated:                                 __________________________________________
28                                          Honorable Beth Labson Freeman
                                            UNITED STATES DISTRICT JUDGE
30
                                                       40
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
     Case 5:16-cv-03260-BLF Document 566 Filed 06/14/19 Page 42 of 42


 1
                                         ATTESTATION CLAUSE
 2

 3           In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all attorney signatories
 4   hereto concur in this filing.
 5   Dated: June 14, 2019                                  /s/ Spencer Hosie_________________
                                                           Spencer Hosie
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                                      41
31      JOINT PRETRIAL STATEMENT AND [PROPOSED ORDER]                    Case No. 5:16-cv 03260-BLF (NC)

32
